Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 06/11/2021 in response to a telephone interview with Kongsik Kim on 06/10/2021.
Claim 1 has been amended as follows:
Replace claim 1 with the followings:
--A method for identifying a target protein of a drug molecule, comprising the steps of: 
(a) preparing a mixture A comprising cell lysates or human-derived cells;  
(b) preparing a separate mixture B comprising (i) the same cell lysates or human-derived cells used in (a) and (ii) the drug molecule; 
(c) adjusting the temperature of the mixture A and the temperature of the mixture B to a same predetermined temperature sufficient to induce thermal denaturation; 

(e) mixing the mixture A and the mixture B as obtained in step (d) to prepare a mixture C; 
(f) performing an electrophoresis of the mixture C; and 
(g) analyzing a fluorescence wavelength of a protein spot shown in a gel by the electrophoresis of step (f) to confirm a protein showing thermal stability shift resulting from step (c).--
Claim 12 has been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The declaration under 37 CFR 1.130 filed on 06/10/2021 is sufficient to overcome the rejection of claims 1-8 and 10-14 based on Park et al. under 35 USC 102(a)(1). Applicant Seung Num Park declaration is sufficient to disqualify the Park et al. reference as prior art under the exception of AIA  35 U.S.C. 102(b)(1)(A) as the disclosure was made by the inventor within the grace period of inventor or inventor-originated disclosures. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-11 and 13-14, renumbered as claims 1-13 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641